NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   WILLIE WEATHERSPOON, Petitioner.

                         No. 1 CA-CR 18-0785 PRPC
                              FILED 4-25-2019


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2014-101576-001
                             CR2014-144809-001
                             CR2015-001408-001
            The Honorable John R. Doody, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Adena J. Astrowsky
Counsel for Respondent

Willie Weatherspoon, Douglas
Petitioner
                        STATE v. WEATHERSPOON
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Michael J. Brown joined.


P E R K I N S, Judge:

¶1             Willie Weatherspoon petitions this court for review of the
dismissal of his petition for post-conviction relief (“PCR”) of-right pursuant
to Arizona Rule of Criminal Procedure 32.1. We have considered the
petition for review and, for the reasons stated, grant review and deny relief.

¶2           Weatherspoon pleaded guilty to multiple offenses charged in
three separate indictments and received concurrent terms of probation.
After Weatherspoon violated probation, the court sentenced him to two
concurrent prison sentences and one prison sentence that was to run
consecutively to the concurrent sentences.

¶3            In his petition for PCR, Weatherspoon raised two claims for
relief: that the consecutive sentences violated the constitutional and
statutory protections against double punishment and that his counsel was
ineffective for failing to object to the consecutive sentences. The superior
court denied both claims for relief. In his petition for review, Weatherspoon
raises the same two claims.

¶4             We will not disturb a superior court’s ruling on a petition for
PCR unless the court abused its discretion. State v. Gutierrez, 229 Ariz. 573,
566–77, ¶ 19 (2012). The petitioner has the burden to show the court abused
its discretion. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011).

¶5             The Double Jeopardy Clauses of the United States and
Arizona Constitutions protect against multiple punishments for the same
offense. State v. McPherson, 228 Ariz. 557, 559–60, ¶ 5 (App. 2012). Arizona
law also protects against double punishment for a single offense. Ariz. Rev.
Stat. (“A.R.S.”) § 13-116 (2019). In this case, Weatherspoon was sentenced
to concurrent prison sentences for possession of marijuana and aggravated
assault that occurred, respectively, on October 12, 2013, and January 15,
2015. He was sentenced to a consecutive prison term for a burglary
committed on January 1, 2014. Weatherspoon’s consecutive sentences stem
from convictions for separate offenses with separate underlying conduct.
Thus, the court’s imposition of consecutive sentences for separate offenses


                                      2
                       STATE v. WEATHERSPOON
                          Decision of the Court
does not constitute “multiple punishments for the same offense” as
prohibited by the United States and Arizona Constitutions and by A.R.S. §
13-116. Lemke v. Reyes, 213 Ariz. 232, 236–37, ¶ 10.

¶6           Weatherspoon argues his counsel’s failure to object to the
consecutive sentences constitutes ineffective assistance. As explained supra,
Weatherspoon’s consecutive sentences are legal. Therefore, his counsel did
not perform deficiently by failing to object to the legal sentences.

¶7         The superior court did not abuse its discretion in denying
Weatherspoon’s PCR. Accordingly, we grant review and deny relief.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                         3